            Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 1 of 9



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    SHAWN DEE DEVLIN,
                                                          Case No. C20-5029 BHS-TLF
7                             Plaintiff,
            v.                                            ORDER TO SHOW CAUSE
8
     B OLSON,
9
                              Defendants.
10

11          This matter comes before the Court on plaintiff’s filling of an application to

12   proceed in forma pauperis and proposed civil rights complaint. Dkt. 1. In light of the

13   deficiencies in the complaint discussed herein, the Court will not direct service of the

14   complaint at this time. Plaintiff will be provided the opportunity -- by July 17, 2020 – to

15   show cause why plaintiff’s application to proceed in forma pauperis should not be

16   denied or file an amended complaint.

17                                           Background

18          Plaintiff, a prisoner at Larch Corrections Center, brings this action pursuant to 42

19   U.S.C. § 1983 against the defendants in their individual and official capacities for

20   allegedly opening plaintiff’s legal mail without him being present. Dkt. 1-1 at 2-4. Plaintiff

21   alleges that on two different occasions he received mail that he identifies as “legal mail”

22   from Okanogan Superior Court that had been opened without plaintiff being present.

23   Dkt. 1-1 at 12. Plaintiff states that he asked the duty officer why the mail had been

24

25

26   ORDER TO SHOW CAUSE - 1
            Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 2 of 9



1    opened outside of his presence, but that the duty officer did not provide an explanation.

2    Dkt 1-1 at 12. Plaintiff also states that when he reviewed the opened mail, the contents

3    were out of order and had been “censored.” Dkt. 1-1 at 12.

4           Next, the complaint alleges that he attempted to send outgoing mail to a judge.

5    Dkt. 1-1 at 12. The complaint indicates that he received a rejection notice stating that,

6    because the envelope had a sticker with the correct address over an incorrect address,

7    the outgoing mail was stopped and removed from the envelope. Dkt. 1-1 at 12. Plaintiff

8    states that the notice requested that plaintiff provide a new envelope to send the

9    outgoing mail. Dkt. 1-1 at 12.

10          Plaintiff contends that these instances violated his constitutionally protected

11   rights and violated 18 U.S.C. §§ 1701-1703. Dkt. 1-1 at 12. Plaintiff also alleges that

12   these acts have “damaged the integrity of [plaintiff’s] still ongoing criminal case &

13   divorce case.” Dkt. 1-1 at 12.

14                                              Discussion

15          A district court may permit indigent litigants to proceed in forma pauperis upon

16   completion of a proper affidavit of indigency. See, 28 U.S.C. § 1915(a). The court has

17   broad discretion in resolving the application, but “the privilege of proceeding in forma

18   pauperis in civil actions for damages should be sparingly granted.” Weller v. Dickson,

19   314 F.2d 598, 600 (9th Cir. 1963), cert. denied 375 U.S. 845 (1963). The Court must

20   dismiss the complaint of a litigant proceeding in forma pauperis “at any time if the

21   [C]ourt determines” that the action: (i) “is frivolous or malicious”; (ii) “fails to state a claim

22   on which relief may be granted” or (iii) “seeks monetary relief against a defendant who

23   is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). A complaint is frivolous when it

24

25

26   ORDER TO SHOW CAUSE - 2
              Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 3 of 9



1    has no arguable basis in law or fact. Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.

2    1984).

3             Before the Court may dismiss the complaint as frivolous or for failure to state a

4    claim, it “must provide the pro se litigant with notice of the deficiencies of his or her

5    complaint and an opportunity to amend the complaint prior to dismissal.” McGuckin v.

6    Smith, 974 F.2d 1050, 1055 (9th Cir. 1992). On the other hand, leave to amend need

7    not be granted “where the amendment would be futile or where the amended complaint

8    would be subject to dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991).

9             When a plaintiff appears pro se in a civil rights case, “the court must construe the

10   pleadings liberally and must afford plaintiff the benefit of any doubt.” Karim-Panahi v.

11   Los Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988). However, this lenient

12   standard does not excuse a pro se litigant from meeting the most basic pleading

13   requirements. See, American Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d

14   1104, 1107-08 (9th Cir. 2000).

15            42 U.S.C. § 1983 “affords a ‘civil remedy’ for deprivation of federally protected

16   rights caused by persons acting under color of state law.” Parratt v. Taylor, 451 U.S.

17   527, 535 (1981) overruled in part on other grounds by Daniels v. Williams, 474 U.S. 327

18   (1986). To state a claim under Section 1983, a complaint must allege: (1) the conduct

19   complained of was committed by a person acting under color of state law, and (2) the

20   conduct deprived a person of a right, privilege, or immunity secured by the Constitution

21   or laws of the United States. Id. Section 1983 is the appropriate avenue to remedy an

22   alleged wrong only if both of these elements are present. Haygood v. Younger, 769

23   F.2d 1350, 1354 (9th Cir. 1985).

24

25

26   ORDER TO SHOW CAUSE - 3
            Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 4 of 9



1           To state a claim under Section 1983, a plaintiff must set forth the specific factual

2    bases upon which the plaintiff claims each defendant is liable. Aldabe v. Aldabe, 616

3    F.2d 1089, 1092 (9th Cir. 1982). Vague and conclusory allegations of officials

4    participating in a civil rights violation are not sufficient to support a claim under Section

5    1983. Ivey v. Board of Regents, 673 F.2d 266, 269 (9th Cir. 1982).

6           A. Correspondence

7           The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

8    shall enjoy the right … to have the Assistance of Counsel for his defense.” U.S. Const.

9    Amend. VI; see also, Gideon v. Wainwright, 372 U.S. 335, 342-43 (1963). The Ninth

10   Circuit recognized in Nordstrom v. Ryan, that “[a] criminal defendant’s ability to

11   communicate candidly and confidentially with his lawyer is essential to his defense[,]”

12   and that interference of prison officials with attorney-client correspondence may violate

13   that Sixth Amendment right. 762 F.3d 903, 910 (9th Cir. 2014), Specifically, the Court

14   held that even a single instance of a correctional officer reading mail addressed to

15   plaintiff from his criminal defense attorney was sufficient to establish a violation of the

16   Sixth Amendment right to counsel. Nordstrom, 762 F.3d at 911-12. The Ninth Circuit

17   has also held that prisoners have a Sixth Amendment right to be present while the legal

18   mail related to their criminal proceedings is opened. Mangiaracina v. Penzone, 849 F.3d

19   1191, 1196 (9th Cir. 2017).

20          Jails and prisons may impose restrictions on prisoner legal mail, so long as the

21   restrictions are “reasonably related to legitimate penological interests.” Mangiaracina,

22   849 F.3d at 1197 (citing Turner v. Safley, 482 U.S. 78 (1987)). For example, prison

23   officials may require mail from attorneys be identified as such and open such mail in the

24

25

26   ORDER TO SHOW CAUSE - 4
            Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 5 of 9



1    presence of the prisoner for visual inspection. See Wolff v. McDonnell, 418 U.S. 539,

2    576-77 (1974); Sherman v. MacDougall, 656 F.2d 527, 528 (9th Cir. 1981).

3           The Ninth Circuit has held that prisoners also have a protected First Amendment

4    interest in having mail from their civil attorneys opened in their presence. Hayes v.

5    Idaho Correctional Center, 849 F.3d 1204, 1211 (9th Cir. 2017). The basis for this

6    holding, the Court reasoned, is that a prisoner who receives confidential legal mail from

7    a civil attorney which is opened outside of his presence may understandably be wary of

8    engaging in future communication about privileged legal matters i.e. his protected

9    speech may be chilled. Id. at 1210.

10          The Court further reasoned that prisoners’ communications with civil attorneys

11   often relate to lawsuits challenging the conditions of confinement in the prison or

12   wrongful conduct of prison employees and, therefore, when prison officials open legal

13   mail outside the prisoners’ presence, the prisoner may be justifiably concerned about

14   retaliation, thereby chilling the exercise of their First Amendment rights. Id.

15          Yet the Ninth Circuit has clarified that while incoming mail from a prisoner’s

16   attorney is considered “legal mail” and implicates additional constitutional protections,

17   incoming mail from the courts is not categorized as “legal mail.” Haynes, 849 F.3d at

18   1211 (citing Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996). “Accordingly, the First

19   Amendment does not prohibit opening such mail outside the recipient’s presence.”

20   Haynes, 849 F.3d at 1211 (affirming the dismissal of plaintiff’s claim relating to an

21   incident where prison officials opened mail from a federal court outside of the plaintiff’s

22   presence.).

23

24

25

26   ORDER TO SHOW CAUSE - 5
            Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 6 of 9



1           Here, plaintiff alleges that the defendants opened his “legal mail” outside of his

2    presence. However, plaintiff alleges that the incoming mail that was opened was from

3    the Okanogan Superior Court.

4           Additionally, the outgoing mail that plaintiff alleges was opened, appears to be

5    correspondence with a court. Therefore, none of the correspondence referenced in the

6    complaint would be categorized as legal mail subject to Sixth or First Amendment

7    protections. See, Haynes, 849 F.3d at 1211, Keenan, 83 F.3d at 1094. Plaintiff has

8    provided no factual allegations showing how the defendants opening this

9    correspondence outside of his presence would have chilled his First Amendment rights

10   to free speech, impeded his rights to access the courts, or caused him harm.

11          Plaintiff also contends that the content of his incoming mail had been “censored.”

12   Dkt. 1-1 at 12. However, plaintiff does not explain how any of his correspondence was

13   “censored” or who allegedly “censored” his correspondence. In order to state a Section

14   1983 claim, plaintiff must set forth the specific factual basis upon which the plaintiff

15   claims each defendant is liable. Aldabe, 616 F.2d at 1092. Plaintiff must identify the

16   specific person who allegedly “censored” his correspondence and how that state

17   official’s actions (or failure to act) deprived plaintiff of a right, privilege, or immunity

18   secured by the Constitution or laws of the United States.

19          For these reasons, plaintiff has not alleged sufficient facts to state a cause of

20   action pursuant to Section 1983.

21          B. 18 U.S.C. §§ 1701-1703

22          Plaintiff’s complaint also alleges that the defendant’s conduct violated 18 U.S.C.

23   §§ 1701-1703.

24

25

26   ORDER TO SHOW CAUSE - 6
            Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 7 of 9



1           18 U.S.C. §§ 1701-1703 are criminal statutes prohibiting the interference with

2    mail and other correspondence. 18 U.S.C. § 1701 (Obstruction of mails generally), 18

3    U.S.C. § 1702 (Obstruction of correspondence), 18 U.S.C. § 1703 (Delay or destruction

4    of mail or newspaper). A private right of action does not exist for all injuries caused by

5    violations of the criminal code. Cent. Bank, N.A. v. First Interstate Bank, N.A., 511 U.S.

6    164, 190 (1994) (noting that courts have been “quite reluctant to infer a private right of

7    action from a criminal prohibition alone.”) Unless “congressional intent can be inferred

8    from the language of the statute, the statutory structure, or some other source” the

9    Court will not imply a private remedy for the federal statute. Thompson v. Thompson,

10   484 U.S. 174, 179 (1988).

11          Further, Section 1983 only provides a remedy for violation of a federal statute if

12   the statute creates an unambiguously conferred right that is enforceable in a damages

13   action. Gonzaga v. Doe, 536 U.S. 273, 282-83 (2002). “[W]here the text and structure of

14   a statute provide no indication that Congress intends to create new individual rights,

15   there is no basis for a private suit, whether under Section 1983 or under an implied right

16   of action.” Id. at 286.

17          Nothing in the language of 18 U.S.C. §§ 1701-1703 unambiguously provides a

18   private right of action; several courts have held that a private right of action cannot be

19   maintained pursuant to these statutes. See, Woods v. McGuire, 954 F.2d 388 (6th Cir.

20   1992), Rodriguez v. Sohi Hemit, No. 16-778-RAJ, 2018 WL 3618260 (W.D. Wash., July

21   30, 2018), Hill v. Sands, 402 F. Supp. 1368 (N.D. Ill. 1975), Sciollino v. Marine Midland

22   Bank-Western, 463 F. Supp. 128 (W.D.N.Y. 1979).

23

24

25

26   ORDER TO SHOW CAUSE - 7
             Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 8 of 9



1            For these reasons, plaintiff cannot maintain a cause of action for alleged

2    violations of 18 U.S.C. §§ 1701-1703.

3                                            Conclusion

4            Due to the deficiencies described above, the Court will not serve the complaint.

5    Plaintiff may show cause why plaintiff’s application to proceed in forma pauperis should

6    not be denied or may file an amended complaint to cure, if possible, the deficiencies

7    noted herein, on or before July 17, 2020. If an amended complaint is filed, it must be

8    legibly written or retyped in its entirety and contain the same case number. Any cause of

9    action alleged in the original complaint that is not alleged in the amended complaint is

10   waived. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997), overruled in part

11   on other grounds, Lacey v. Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012).

12           The Court will screen the amended complaint to determine whether it states a

13   claim for relief cognizable under 42 U.S.C. § 1983 or Bivens v. Six Unknown Named

14   Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). If the amended

15   complaint is not timely filed or fails to adequately address the issues raised herein, the

16   undersigned will recommend dismissal of this action as frivolous under 28 U.S.C. §

17   1915.

18

19

20

21

22

23

24

25

26   ORDER TO SHOW CAUSE - 8
            Case 3:20-cv-05029-BHS-TLF Document 3 Filed 06/16/20 Page 9 of 9



1          The Clerk is directed to send plaintiff the appropriate forms for filing 42 U.S.C. §

2    1983 civil rights complaint and for service, a copy of this Order and the Pro Se

3    information sheet.

4          Dated this 16th day of June, 2020.

5

6

7                                                    A
                                                     Theresa L. Fricke
8                                                    United States Magistrate Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER TO SHOW CAUSE - 9
